DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Raval on 9/9/2021.
The application has been amended as follows:  	Claim 1, line 4 has been amended as follows (bolded for emphasis): 	elongate tip and an outer rim extending distally therefrom, the elongate tip having a passageway

Claim 1, line 14 has been amended as follows (bolded for emphasis):
 	comprising a distal end and a proximal end, the distal end of the elongated plunger rod including a stopper slidably

Claim 1, line 19 has been amended as follows (bolded for emphasis):
 	wherein the collar surrounds the swab, the outer rim, and the elongate tip



Claim 7, line 4 has been amended as follows (bolded for emphasis):
elongate tip and an outer rim extending distally therefrom, the elongate tip having a passageway

Claim 7, line 19 has been amended as follows (bolded for emphasis):
driving fluid out of the chamber by movement of the stopper relative to the barrel;

Claim 7, line 20 has been amended as follows (bolded for emphasis):
 	wherein the collar surrounds the swab, the outer rim, and the elongate tip

Claim 7, line 22 has been amended as follows (bolded for emphasis):
 	wherein an outside surface of  a distal wall of the collar

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, closest prior art of record is US Publication 2013/0085474 A1 to Charles et al. In particular, Charles discloses a flush syringe assembly provided with a barrel, an elongate tip, an outer rim, a collar, a disinfectant-loaded swab, and an elongated plunger rod. However, Charles fails to teach, disclose or render obvious "the outer rim having a plurality of threads on an inside surface of the outer rim for connection to a vascular access device" in addition to other limitations.
Regarding claim 7, closest prior art of record is US Publication 2013/0085474 A1 to Charles et al.  in view of US Patent 4,417,890 A to Dennehey et al. In particular, Charles in view of Dennehey discloses a flush syringe assembly provided with a barrel, an elongate tip, an outer rim, a collar, a disinfectant-loaded swab, a removable cap, and an elongated plunger rod. However, Charles in view of Dennehey .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783